DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I (Figures 1-2) in the reply filed on 05/04/2021 is acknowledged.  The traversal is on the ground(s) that the inventive idea is not limited to the rotary joint, but to any joint. This is not found persuasive because the burden for Examiner to search and consider prior art relevant to both species I and species II would be too great, as one species is focused on angular and rotary movement, while the other is focused on linear movement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 9, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/05/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 line 11 reads: “in the direction of the direction”. This should be corrected to read - - in the direction - - for clarification purposes.
	Claim 1 lines 13-14 reads: “the amount of the difference”. This should be corrected to read - - an amount of difference - - for clarification purposes.
	Claim 1 line 17 reads: “the latch receptacle”. This should be corrected to read - - the one of the latch receptacles - - for clarification purposes.
	Claim 10 line 3 reads: “a joint according to claim 1”. It is considered by Examiner to be referring to the joint of Claim 1 line 1, and therefore should be corrected to read - - the joint according to claim 1 - - for clarification purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 8056874 B2 (Goodwin).
Regarding claim 1, Goodwin discloses a joint (see Fig. 4) that is fixable in a plurality of joint positions (the joint (ref. 26) seen in Fig. 4 can be rotated and fixed in a plurality of positions by twislets (ref. 72)) that are selectable in accordance with a first position pitch (first position pitch is considered to be the first set position) subdivided in equal spacing steps (see Column 6 lines 10-13) in a direction of joint movement (the joint movement is pivoting), said joint having two joint parts (ref. 14 and ref. 66) that are displaceable relative to one another and bear against one another by way of joint faces (joint faces include the top of the base portion (including ref. 56, ref. 58, the sides of guide tabs ref. 60, and valleys ref. 61) and tabs (ref. 98 and ref. 105)), wherein formed on a first joint part (ref. 66) is a first joint face which is provided with structuring (tabs ref. 98 and ref. 105) that has a second position pitch (second position pitch is considered to be the second set position of the plurality of tabs to choose from) subdivided into equal spacing steps (see Column 7 lines 1-3) in the direction of joint movement (the joint movement is pivoting), wherein the structuring creates latch engagement points (the latch engagement points are where the twislets (ref. 72) engage the tab (ref. 105) during rotation, see Column 7 lines 24-35) that are distributed at the second position pitch (depending on the angle set at the second position, a twistlet will engage the tab (ref. 105), allowing the joint to lock in position), wherein a second joint part (ref. 14) has a second joint face (ref. 61) and is provided with latch receptacles (ref. 56 and ref. 58) which interrupt the 
Regarding claim 2, Goodwin discloses the structuring of the first joint face is a toothing (ref. 98 and ref. 105).
Regarding claim 4, Goodwin discloses the latch receptacles (ref. 56 and ref. 58) are formed by holes terminating in the second joint face (see in Fig. 5 that the hole only extends 
Regarding claim 5, Goodwin discloses the holes (ref. 56 and ref. 58) terminating in the second joint face penetrate through the second joint part (see in Fig. 5 that the holes extend through the second joint face).
Regarding claim 6, Goodwin discloses the joint is a rotary joint (both joint parts pivot relative to each other) in which the two joint parts are rotatable relative to one another about a rotational axis (the rotational axis is defined by ref. 166 in Fig. 14), and in that the first, second, and third position pitches each are an angular pitch (each set position on the joint creates an angle between the base (ref. 14) and the arm (ref. 16) and is therefore angular pitch).
Regarding claim 7, Goodwin discloses the joint faces have a shape of a circular cylinder or a circular cylinder section (see in Fig. 5 and Fig. 8 that the outer diameter of the joint faces on objects (ref. 66 and ref. 14) are circular).
Regarding claim 8, Goodwin discloses the first joint face (tab (ref. 98) protrudes downward from (ref. 66) with a convex shape) is a convex joint face and the second joint face (groove (ref. 61) extends into the base member (ref. 14) with a concave shape) is a concave joint face.
Regarding claim 10, Goodwin discloses a component assembly to be used for building a clamping device for workpieces (see in Fig. 1 and Fig. 2 that the assembly is used to clamp onto a mobilized chair), wherein said component assembly comprises a joint according to claim 1 (see Fig. 3) for setting and fixing an orientation of connecting points to be positioned in the clamping device using the component assembly (the assembly can be adjusted so that the post 
Regarding claim 11, Goodwin discloses said component assembly has the form of an abutment member comprising a base (the base is the ref. 24) for connecting with a structural member of the clamping device (ref. 24 is connected to the entire assembly by means of a hinge (ref. 25)) and a connecting part (ref. 44) for an abutment or clamping element, and settable at an angle (see Abstract) for forming a workpiece support (the work piece support is the entire assembly that supports the users belongings while being clamped to the chair) in the clamping device, wherein at least one joint (ref. 25) that is formed as a rotary joint is provided between the base and the connecting part.
Regarding claim 12, Goodwin discloses the joint (ref. 26) is a rotary joint in which the two joint parts (ref. 14 and ref. 16) are rotatable relative to one another about a rotational axis (ref. 166 in Fig. 14), and in that the first, second, and third position pitches each are an angular pitch (an angle is formed between ref. 14 and ref. 16 for each set position and is therefore angular pitch); and wherein the component assembly further comprising a central member (ref. 20) between the base (ref. 24) and the connecting part (ref. 44), wherein the central member (ref. 20) is coupled to the base (ref. 24) by means of a first rotary joint (ref. 26) having a first rotational axis (ref. 166 in Fig. 14), and the central member is coupled to the connecting part by means of a second rotary joint (ref. 25) having a second rotational axis oriented perpendicular to the first rotational axis (see Fig. 3).
Regarding claim 13, Goodwin discloses the first rotary joint (ref. 26) is a rotary joint freely rotatably settable through 360 degrees (see Column 5 lines 20-24).
Regarding claim 14, Goodwin discloses the second rotary joint (ref. 25) is a rotary joint whose pivoting angular range has limited rotatable setting options (see in Fig. 3 that the ref. 20 can rotate only until it makes contact with the body of the assembly and is therefore limited).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/             Examiner, Art Unit 3678             

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678